Citation Nr: 0609127	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for lumbar disc syndrome.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board remanded the case to the RO in September 2003 to 
provide the veteran an opportunity to testify at a video 
conference hearing in support of his claim.  The hearing was 
held in June 2004, before the undersigned Veterans Law Judge 
of the Board.  A transcript of the proceeding is of record.  
The Board remanded the case a second time in September 2004 
because further development of the evidence was needed before 
deciding the appeal.


FINDING OF FACT

The medical evidence of record does not show the veteran's 
lumbar disc syndrome is related to his military service - 
including to any injury he sustained.


CONCLUSION OF LAW

The veteran's lumbar disc syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) also 
held in Pelegrini II that VCAA notice, as required by 38 
U.S.C.A. § 5103(a) (West 2002), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the veteran was 
provided the required VCAA notice in June 2001, October 2004, 
and March 2005 letters (VCAA letters).  The first VCAA letter 
was sent prior to the RO's initial adjudication of his claim 
in October 2001.  So this complied with the preferred 
sequence of events specified in Pelegrini II.

These VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain pertinent medical 
records.  In this way, these letters clearly satisfy the 
first three "elements" of the VCAA notice requirement.

Although the first VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The second 
VCAA letter does contain a generalized request for evidence 
that satisfies § 3.159(b)(1).  The letter states, "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  



In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these latter two elements, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (i.e., 
RO), the Board must consider whether the veteran has been 
prejudiced thereby).  Since, for the reasons discussed below, 
the Board will conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.

Pertinent Laws and Regulations

According to applicable law and regulation, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The reports of two VA examinations on file show the veteran 
received a diagnosis of lumbar disc syndrome.  The report of 
an October 2001 examination list a diagnosis of post lumbar 
disc syndrome, and in May 2005 a VA examiner diagnosed lumbar 
disc syndrome with degenerative disease.  Therefore, 
Hickson element (1), current disability, has been satisfied.

In regard to element (2), in-service incurrence, the 
veteran's service medical records (SMRs) do not show a 
diagnosis of lumbar disc syndrome specifically; however, 
there is evidence he injured his low back in service.  In his 
January 2002 notice of disagreement (NOD), the veteran claims 
he injured his back in the summer of 1959, but there is no 
medical evidence of record confirming this allegation.  
According to his SMRs, in April 1960, he fell in a hole while 
carrying bridging equipment.  And in May 1960 he was treated, 
over the course of one week, for low back pain in connection 
with that April 1960 accident.  Ultimately, he was diagnosed 
with acute lumbosacral strain.  In June 1960 there is another 
complaint of low back pain.  The report of an August 1960 
examination indicates his spine was normal, but there were 
complaints of low back pain recorded again in the fall of 
1960.  The veteran maintains that a SMR dated October 28, 
1960 states that a herniated disc was likely; however, after 
an orthopedic evaluation, another SMR, dated later the same 
day, shows a final diagnosis of lumbar strain rather than 
herniated disc.

Although the veteran has a current disability, and sustained 
an injury to his low back in service, there still must be 
medical evidence satisfying Hickson element (3), that is, 
linking his current lumbar disc syndrome to his military 
service.

The Board sees that the veteran also has injured his low back 
on several occasions since service.  According to records 
obtained concerning his claims for workers' compensation and 
social security, and other medical records in his claims 
file, he sustained additional injuries to his low back in 
1968, 1972, 1989, and 1990.

Reports from the Boone Memorial Hospital and the Charleston 
Area Medical Center (CAMC) note the veteran's injuries of 
1972, 1989, and 1990.  Two of the injuries were 
occupationally-related and one occurred when he slipped in 
his backyard.  The diagnosis given by both hospitals was 
acute lumbosacral strain.  In October 1994, a report to the 
Commission of the West Virginia Workers' Compensation Program 
from the Independent Medical Doctors discusses the veteran's 
1968 injury and a second injury in 1990.  Additionally, there 
are records from the CAMC indicating he underwent surgeries 
to remove herniated discs in 1990 and 1993.  The record was 
reviewed and the veteran examined by a physician for the 
Workers' Compensation Program in May 1996.  The physician's 
findings include a diagnosis for lumbosacral strain, with 
left L5 radiculopathy and herniated disc, L4-5, which were 
deemed to be work-related conditions.  He was granted a 
permanent total disability award for occupationally-related 
injuries in December 1997.  None of the records attribute his 
low back condition to his military service that ended several 
years prior to even the initial post-service injury.

As alluded to, in October 2001, a VA examiner made a 
diagnosis of post lumbar disc syndrome.  Although the report 
included the veteran's stated medical history, the examiner 
made no opinion as to the etiology of the veteran's currently 
diagnosed condition.  There are two other reports of record, 
however, which include medical nexus opinions.  The veteran 
submitted a letter, dated in September 2004, from his 
treating physician, Dr. S.  Dr. S reports that based on 
review of the veteran's SMRs and the chronology of his back 
pain, "it is likely that there is a direct relationship 
between his injury while serving in the military and his 
subsequent spinal stenosis and chronic low back pain."

Conversely, after reviewing the record, a VA examiner opined 
in May 2005 that the veteran's current condition is "more 
likely than not due to various intercurrent low back injuries 
in the mining industry in 1968, 1972, and 1990" than to 
events in service.

Taking both the September 2004 and May 2005 opinions into 
consideration, there is a conflict in the medical evidence as 
to whether the veteran's current lumbar disc syndrome is 
related to his military service or, instead, more likely 
related to the several intercurrent injuries he has sustained 
during the many years since service.  By law, the Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996).  In evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

According to his September 2004 letter, Dr. S based his nexus 
opinion on review of the SMRs and the chronology of the 
veteran's back pain.  Although he points to specific events 
in service to support this opinion, Dr. S does not address 
the fact that the veteran also sustained several intercurrent 
injuries to his low back following service or account for 
what part those additional injuries might have played in 
the veteran's current condition.  There is no indication Dr. 
S reviewed the entire record or performed an examination on 
the veteran before forming his opinion.  Dr. S has treated 
the veteran for many years, and thus, has personal knowledge 
of his condition.  But even so, the Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician."  
See Guerrieri v. Brown, 4 Vet. App. at 471-73.

On the other hand, before submitting his May 2005 nexus 
opinion, the VA physician examined the veteran and thoroughly 
reviewed the entire record, including the veteran's SMRs and 
Dr. S's September 2004 letter.  In his report, the VA 
examiner notes each record in service relating to the 
veteran's back condition and records each injury the veteran 
sustained after discharge.  He includes the diagnosis and 
treatment the veteran received following each injury.  The VA 
examiner also highlights the fact that there is nothing 
indicating the veteran sought back treatment in the period 
between his discharge in 1960 and his first post-service 
injury in 1968, a span of some eight years.  And although the 
veteran says he did see a physician during that intervening 
period, and that he lied about his back condition in order to 
obtain work, there is no document of record objectively 
supporting this assertion.

Additionally, the fact that the veteran has been successful 
in his workers' compensation claims corresponds with the VA 
examiner's opinion that the current disability stems from 
occupationally-related, post-service injuries, rather than to 
an event in service.  Because the VA examiner thoroughly 
reviewed all available evidence, provided a rationale for his 
conclusions, and made an opinion congruent with the veteran's 
medical history as a whole, the Board affords this opinion 
greater probative value than the opinion of Dr. S to the 
contrary.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  



To the extent the veteran, himself, contends his lumbar disc 
syndrome is related to his military service, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's own 
statements are not competent medical evidence and do not 
serve to establish the requisite medical nexus.

In short, for the reasons discussed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claim fails on this basis.  
Consequently, since the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor, and the benefit sought on appeal is accordingly 
denied.  See 38 C.F.R. § 4.3 (2005); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

The claim for service connection for lumbar disc syndrome is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


